81 F.3d 149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gilbert J. FENWICK, Plaintiff-Appellant,v.Sewall B. SMITH, Warden;  Officer Mawamba, Co II;  OfficerSteele, Co II;  Officer Harris, Co II;  Officer Wilson, CoII;  Joseph Mitchell, Co III;  Kevin Hernandez;  John Does;Reginald Johnson, Sergeant;  Margaret C. Chippendale,Hearing Officer;  Marvin Reid, Lieutenant, Defendants-Appellees.
No. 95-7841.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 19, 1996.Decided:  April 4, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Alexander Williams, Jr., District Judge.  (CA-94-3158-AW)
Gilbert J. Fenwick, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Audrey J.S. Carrion, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED AS MODIFIED.
Before HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Gilbert J. Fenwick appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm substantially on the reasoning of the district court.   Fenwick v. Smith, No. CA-94-3158-AW (D.Md. Nov. 2, 1995).   We affirm on the district court's reasoning the grant of summary judgment for Defendant Sewall B. Smith.   However, pursuant to Fed.R.Civ.P. 4(m), we modify the district court's order to a dismissal without prejudice of all other Defendants.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED